THE COURT.
This petition of a judgment debtor and of a third party claimant, for writ of supersedeas to stay proceedings on execution issued for enforcement of plaintiff's' judgment against the judgment debtors, is denied. The judgments or orders from which petitioners have appealed, are not the judgment on which execution has been issued. The statute contemplates that third party claimant who desires to release property from levy shall give security therefor. (Code Civ. Proc., sec. 710; Mazuran v. Finn, 53 Cal. App. 656 [200 Pac. 769].)
A petition for a rehearing of this cause was denied by the District Court of Appeal on August 16, 1935. .